1 Reported in 213 N.W. 57.
Plaintiff appealed from an order denying his motion for a new trial. He was a railway mail clerk between St. Paul and International Falls. His train was delayed between International Falls and Brainerd by a blizzard, and he claims the defendant negligently exposed him to cold, impairing his health, in not keeping the mail car heated. The answer consisted of a general denial and a plea of contributory negligence.
Plaintiff's uncontroverted evidence is that the defendant operates its train No. 11, which is a through train known as No. 11-33, between St. Paul and Brainerd; that at Brainerd the control of this train passes to the Minnesota  International Railway Company, which operates it to Grand Falls, from where to International Falls it is operated by the Big Fork 
International Falls Railroad Company. When defendant's equipment is used north of Brainerd the Minnesota  International Railway Company pays rent for it, and when the latter's equipment is used south of Brainerd the defendant pays rent.
Because plaintiff's proofs failed to show defendant's responsibility for the operation of the train north of Brainerd, defendant was entitled to a directed verdict. This fatal deficiency in plaintiff's case renders it unnecessary for us to consider the other questions presented by the briefs. The trial court submitted the question to the jury, which found for defendant. *Page 36 
The record does show that the defendant owns 70 per cent of the common stock of the Minnesota  International Railway Company, but this situation does not make the defendant responsible for the acts of the other corporation. State v. C.  N.W. Ry. Co.133 Minn. 413, 158 N.W. 627; Mpls. C.  C. Assn. v. C.M.  St. P. Ry. Co. 134 Minn. 169, 158 N.W. 817. The evidence is not sufficient to make the Minnesota  International Railway Company by means of stock ownership the agent of defendant, as suggested in Specht v. M.P.R. Co. 154 Minn. 314, 191 N.W. 905; State v. G.N. Ry. Co.160 Minn. 515, 200 N.W. 834; Erickson v. M.  O. Power Co. 134 Minn. 209,158 N.W. 979.
Affirmed.